Title: To George Washington from Henry Knox, 26 July 1794
From: Knox, Henry
To: Washington, George


               
                  Sir.
                  War department July 26th 1794
               
               I have the honor to submit a letter just received from the Secretary of this Commonwealth containing information of measures taken in behalf of the Executive of Pennsylvania relatively to the commotions in Allegheney County.  After you have perused them I pray that they may be sent to the Secretary of State who has the other papers relating to the same subject. I have the honor to be with perfect respect Sir Your obedient Servant
               
                  H. Knox
               
            